office_of_chief_counsel internal_revenue_service memorandum cc tege eoeg eta postf-155277-01 number release date uilc date date to milton blouke senior counsel cc tege pccm la from joseph w spires acting chief employment_tax branch cc tege eoeg et1 subject ----------------------- this chief_counsel_advice responds to your request dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent legend taxpayers -------------------------------------------------- janitorial service -------------------------------- third-party ----------------- year ------- year ------- year ------- year ------- year ------- year ------- issues whether the taxpayers may reasonably rely on a prior audit for sec_530 relief under the revenue act of when taxpayers were involved in a fraudulent scheme to evade paying employment_taxes for year sec_1 through postf-155277-01 conclusions the taxpayers may not reasonably rely on a prior audit for sec_530 relief under the revenue act of when taxpayers were involved in a fraudulent scheme to evade paying employment_taxes for year sec_1 through facts the taxpayers a husband and wife operated a janitorial service as a cash_basis sole_proprietorship beginning in year it appears that the taxpayers wanted to treat their workers as independent contractors but without much success the workers would not cooperate by attaining the necessary business licenses to make it appear that workers were independent contractors they had the workers submit invoices for payment towards the end of year as the janitorial service contracted for larger jobs the taxpayers devised a scheme to make it appear that the workers were the employee of a third-party the janitorial service gross_receipts increased percent because the taxpayers were able to low ball contracts with large retail stores throughout the state when it became apparent that the taxpayers would need to hire more workers the taxpayers had a third-party nominee or co-conspirator serve ostensibly as a subcontractor employing the workers as common_law employees so that the janitorial service did not have to pay employment_taxes to accomplish this scheme the taxpayers had the third-party resurrect a defunct corporation in year and began hiring workers and invoicing the janitorial service for their pay the third-party paid the workers but did not withhold both federal income taxes and employee employment_taxes and pay employer employment_taxes the subcontracts between the janitorial service and the corporation were fictions in that all control_over the workers remain with and was exerted by the taxpayers during year through year the taxpayers failed to pay over a half million dollars in employment_taxes near the end year the service issued a letter to the janitorial service indicating that it was conducting an employment_tax compliance check the letter indicated that the service would be looking at employment_tax returns and income_tax returns the letter also stated that we will also gather information on your categories of workers treatment of these workers and your basis for the determination of the independent_contractor status the service did interview the taxpayers and look at the janitorial service’s employment_tax records based on the information provided the service closed the compliance check indicating in its records no audit potential the taxpayers now claim that this compliance check was a prior audit entitling the taxpayers to sec_530 relief postf-155277-01 law and analysis sec_530 provides businesses with relief from federal employment_tax obligation if certain requirements are met it addresses controversies involving whether individuals are employees for purposes of employment_taxes in the instant situation the service’s review of tax_year sec_1 and constitutes a prior audit safe haven under a b so long as the review is detailed enough to be considered an audit and the taxpayer has reasonably relied on it it is undisputed that under the facts provided to us this review constitutes a prior audit the issue remaining here is whether the taxpayers have reasonably relied on this prior audit as a safe haven the term reasonable reliance is not defined in sec_530 but one legislative report observes that a taxpayer will not be considered to have acted in good_faith if the treatment of individuals as independent contractors would on the basis of the pertinent facts and circumstances constitute negligence intentional_disregard_of_rules_and_regulations or fraud see s rep no 95th cong 1st sess at page in 151_f3d_962 9th cir the court_of_appeals for the ninth circuit addressed the meaning of reasonable reliance in the context of the sec_530 of the revenue act of provides in relevant part a termnation of certain employment_tax liability - statutory standards providing one method of satisfying the requirements of paragraph -for purposes of paragraph a taxpayer shall in any case be treated as having a reasonable basis for not treating an individual as an employee for a period if the taxpayer’s treatment of such individual for such period was in reasonable reliance on any of the following a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past irs audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged under section of the small_business protection act a taxpayer may rely not rely on an audit commenced after date for purposes of subparagraph b above unless such audit included an examination for employment_tax purposes of whether the individual involved or an individual holding a position substantially_similar to the position held by the individual involved should be treated as an employee of the taxpayer thus for audits that began before date the prior irs audit does not have to have been an audit for employment_tax purposes as long as the audit entailed no assessment attributable to the business’s treatment for employment_tax purposes of workers holding positions substantially_similar to the position held by the workers whose treatment is at issue postf-155277-01 industry practice safe haven under sec_530 in that case a dance club had treated its dancers as lessees rather than as employees relying on the industry practice safe haven the lower court granted plaintiff’s motion for summary_judgment for sec_530 relief finding in part that it was undisputed that the industry treats dancers as lessees and because plaintiff had relied on this practice on appeal to the ninth circuit the government contended that sec_530 requires that reliance on industry practice be reasonable and that there is at least a genuine factual issue in this case as to whether plaintiff’s reliance was reasonable the ninth circuit agreed that under sec_530 any reliance on industry practice must be reasonable the court pointed to the text in a which unmistakably requires reasonable reliance not mere reliance the court also cited s rep no supra stating that the plain language of the statute is supported by the safe-harbor’s legislative_history thus the court agreed with the government’s construction of the statute although on the facts of this case it concluded that there was no genuine issue that plaintiff’s reliance was in fact reasonable in mackenzie v 777_f2d_811 2d cir the taxpayers appealed several convictions concerning the filing of fraudulent tax returns conspiracy to defraud and aiding and assisting the filing of fraudulent_returns that were all in connection with paying employees without withholding taxes they contended in part that the purpose for which sec_530 was adopted offered them a safe haven defense the court concluded that a limited safe haven was set up for those employers who manifested a reasonable basis for their treatment of employees as independent contractors it surely intended no safe haven for bad faith or fraudulent employers they state that the agreement terminates pre-1979 employment_tax liabilities of taxpayers who had a reasonable basis for treating workers other than as employees and who file all required federal tax returns for periods after date extends relief prospectively through for taxpayers having a reasonable basis for their classification of workers and prohibits the issuance of regulations and revenue rulings on common_law employment status before however the court at page more fully explains the purpose of sec_530 by quoting the united_states court of claims’ summary of the history of the passage of sec_530 set forth in 655_f2d_1098 pincite as the section title indicates sec_530 was aimed at controversies between taxpayers and the irs as to whether certain individuals had the status of employees of the taxpayers in the late 1960’s the irs increased its enforcement of the employment_tax laws this led to many controversies with taxpayers when irs proposed to reclassify individuals from independent_contractor status to employee status and the taxpayers complained that the reclassifications involved changes in irs’s position on how the common_law rules applied to particular individuals during the tax reform act conference house and senate conferees requested that irs not apply any changed position or any newly stated position in this general subject area to past as opposed to future taxable years until the joint_committee on taxation had a change to study the problem congress then went further by enacting sec_530 wherein interim relief was provided to taxpayers involved in such controversies so that congress would have more time to formulate a comprehensive solution the court also cites to s rep no supra postf-155277-01 case development hazards and other considerations we understand that you are in the process of further developing this case to determine if the taxpayers have committed fraud we have expressed our views only as to the underlying law that is a taxpayer does not have the right to use the prior audit safe haven under sec_530 if fraud can be established this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views cc division counsel associate chief_counsel tax exempt government entities
